EXHIBIT Draft (3): 3 September 2009 YIC/AT01691 Facility Agreement FACILITY AGREEMENT for a Revolving Credit Facility and a Guarantee and Letter of Credit Facility of up to US$50,000,000 to AEGEAN MARINE PETROLEUM S.A. provided by THE BANKS AND FINANCIAL INSTITUTIONS SET OUT IN SCHEDULE 1 Arranger NATIONAL BANK OF GREECE S.A. Agent, Security Agent, Issuing Bank and Account Bank NATIONAL BANK OF GREECE S.A., LONDON BRANCH Contents Clause Page 1 Purpose and definitions 1 2 The Facilities 12 3 Interest and Interest Periods 19 4 Indemnities; repayments; cancellations; prepayments 21 5 Fees, commissions and expenses 24 6 Payments and taxes; accounts and calculations 25 7 Representations and warranties 29 8 Undertakings 34 9 Conditions 39 10 Events of Default 40 11 Indemnities 44 12 Unlawfulness and increased costs 45 13 Security, set off and pro-rata payments 47 14 Accounts 49 15 Assignment, transfer and lending office 51 16 Arranger, Agent, Security Agent and Reference Banks 54 17 Notices and other matters 63 18 Governing law and jurisdiction 64 Schedule 1 The Banks and their Percentages 65 Schedule 2 Documents and evidence required as conditions precedent 66 Schedule 3 Form of Trust Deed 69 Schedule 4 Transfer Certificate 70 The Schedule 73 Schedule 5 Form of Drawdown Notice and Issue Request 74 Schedule 6 Mandatory Cost formula 76 Schedule 7 Form of Borrowing Base Report 78 THIS AGREEMENT is dated [·] September 2009 and made BETWEEN: (1) AEGEAN MARINE PETROLEUM S.A. as Borrower; (2) NATIONAL BANK OF GREECE S.A., LONDON BRANCH as Agent, Security Agent, Issuing Bank and Account Bank; (3) NATIONAL BANK OF GREECE S.A. as Arranger; and (4) THE BANKS AND FINANCIAL INSTITUTIONS whose names and addresses are set out in schedule 1 as Banks. IT IS AGREED as follows: 1 Purpose and definitions 1.1 Purpose This Agreement sets out the terms and conditions upon and subject to which the Banks agree, according to their several obligations, to make available to the Borrower: 1.1.1 a revolving credit facility in the amount of up to the RCF Limit (inclusive of the limit of the guarantee and letter of credit facility referred to in clause 1.1.2 below), for the purpose of assisting the Borrower to finance the working capital and general business needs of the Borrower in connection with trade related activities; 1.1.2 a multi-currency revolving guarantee and letter of credit facility in the amount of up to the Guarantee Facility Limit, to finance the working capital and general business needs of the Borrower in connection with trade related activities. 1.2 Definitions In this Agreement, unless the context otherwise requires: "Account Assignments" means, together, the Operating Account Assignment, the Cash Collateral Account Assignment and any Illegality Security Account Assignment and "Account Assignment" means any of them; "Account Bank" means National
